Citation Nr: 0713797	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-35 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a schedular rating in excess of 60 percent for 
bilateral defective vision due to macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who had active service from 
December 1962 to April 1966.  This matter is before the Board 
of Veterans´ Appeals (Board) on appeal from an April 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  


FINDING OF FACT

On a statement received in January 27, 2006, prior to the 
promulgation of a decision in the appeal, the appellant 
stated in writing that in the event he was granted a total 
disability rating based on individual unemployability (TDIU), 
he intended to withdraw his appeal seeking a schedular rating 
in excess of 60 percent for bilateral defective vision due to 
macular degeneration; TDIU was granted in a May 2006 rating 
decision, and there is no question of fact or law remaining 
before the Board in this matter.


CONCLUSION OF LAW

The appellant has withdrawn his appeal seeking a schedular 
rating in excess of 60 percent for bilateral defective vision 
due to macular degeneration; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. § 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal, discussion of the impact of 
the VCAA on this matter is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a statement received in January 27, 2006, prior to the 
promulgation of a decision in the appeal, the appellant 
stated in writing that in the event he was granted a total 
disability rating based on individual unemployability (TDIU), 
he intended to withdraw his appeal seeking a schedular rating 
in excess of 60 percent for bilateral defective vision due to 
macular degeneration.  Subsequently, the Los Angeles RO 
granted the veteran's claim for TDIU in a May 2006 rating 
decision.  Hence, there is no allegation of error of fact or 
law for appellate consideration regarding this claim.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking a schedular rating in excess of 60 percent 
for bilateral defective vision due to macular degeneration is 
dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


